DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 26 September 2022 has been entered.  
Applicant’s amendments to claim 1 have overcome the 35 USC 112(b) rejection.  Accordingly, the 35 USC 112(b) rejection for claim 1 has been withdrawn.  However, Applicant’s newly added claim 17 has provided grounds for a new 35 USC 112(b) rejection.
Applicant’s arguments, see pages 6-9, filed 26 September 2022, with respect to the rejection of claim 1 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, this specific rejection has been withdrawn.  However, additional references identified as relevant prior art in the Conclusion section from the Office action dated 3 June 2022 teach the amended limitations.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 26 September 2022, the status of the claims is as follows: Claims 1 and 9 have been amended.  Claim 17 is new.  Claims 6-10 and 14-16 are withdrawn from consideration.
Claims 1-17 are pending.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “wherein the weld metal extends around both edge portions of the second plate-shaped member along the lateral direction such that the weld metal extends continuously over an entire periphery of the edge portions of the second plate-shaped member.”  In reciting “the edge portions,” the examiner understood this to mean “both edge portions of the second plate-shaped member along the lateral direction” recited earlier in the claim.  Therefore, it was understood that this limitation means that a continuous weld is placed around edge portions 12a shown in fig. 1.  However, the Specification disclose that “by welding the second plate-shaped member 12 to the first plate-shaped member 11 over an entire periphery of the edge portions 12a and 12b, water or the like penetrating into a gap between the first plate-shaped member 11 and the second plate-shaped member 12 can be prevented, and corrosion resistance is significantly improved” (paragraph 0040 of the PG Pub).  Thus, it is unclear of “an entire periphery of the edge portions” means two edges, based on the Claim structure, or four edges, as disclosed in the Specification.  Under broadest reasonable interpretation, claim 17 will be interpreted as requiring only that two edges are welded, i.e., as “wherein the weld metal extends around both edge portions of the second plate-shaped member along the lateral direction such that the weld metal extends continuously over an entire periphery of the both edge portions of the second plate-shaped member.”  This new rejection has been added based on the amended portion of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fuijta et al. (JP-2011088484-A, relying on foreign version for drawings and provided English translation for written disclosure) in view of Lee et al. (KR-20080019823-A, relying on foreign version for drawings and provided English translation for written disclosure) and Duley et al. (US-6426153-B1).
Regarding claim 1, Fujita teaches a joint structure (fig. 2) comprising: 
a first plate-shaped member (main body panel 20, fig. 2) made of steel (“The main body panel 20 is made of a steel plate,” para 0049) joined with a second plate-shaped member (thickening portions 22, fig. 2) made of steel (“each of the thickening portions 22 is made of a steel plate,” para 0050) 
wherein the second plate-shaped member is overlapped on the first plate-shaped member (in fig. 2, portion 22 overlaps panel 20) and 
wherein a surface of the first plate-shaped member and both edge portions of the second plate-shaped member (see annotated fig. 2 below for the construed “edge portions of the second plate-shaped member”) along the longitudinal direction (“UP” direction, fig. 1) are joined by a weld metal (brazing material 31, fig. 2; “the thickening portions 22 are connected to the surface of the door hinge mounting portion 20A (in this case, the outer surface of the vehicle body) via a brazing material 31,” para 0050).
Fujita, figs. 1 and 2 (annotated)

    PNG
    media_image1.png
    378
    646
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    719
    469
    media_image2.png
    Greyscale
 
	Fujita does not explicitly disclose wherein the second plate-shaped member has a shape that is longer in a longitudinal direction than in a lateral direction, wherein a surface of the first plate-shaped member and both edge portions of the second plate-shaped member along the longitudinal direction are joined by a weld metal that extends further outward in the lateral direction than the edge portions of the second plate- shaped member.
	However, in the same field of endeavor of manufacturing pressed center pillars for vehicles, Lee teaches wherein the second plate-shaped member (steel plate blank 2, fig. 2) has a shape that is longer in a longitudinal direction (construed as being the left-right direction in fig. 2, which correlates with the up-down direction in fig. 4) than in a lateral direction (construed as being the up-down direction in fig. 2, which correlates with the left-right direction in fig. 4).
Lee, figs. 2 and 4-5

    PNG
    media_image3.png
    328
    234
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    199
    151
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    118
    260
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujita, to include a rectangular steel plate bank 2, in view of the teachings of Lee, by using a rectangular steel plate bank 2, as taught by Lee, in lieu of the portions 22, as taught by Fujita, because the center pillar of a vehicle body is a complicated shape and is also a collision safety member, arranged on the side surface of the vehicle to absorb the impact energy of a side collision; as a result, when the number of parts for the center pillar increase, the process becomes more complicated, but by brazing a plurality of blanks together that are subsequently heated to perform simultaneous press molding and heat treatment, a method of manufacturing can be achieved that does not require a pretreatment process that achieves high strength while at the same time improving the anti-corrosion characteristics of the center pillar (Lee, page 1, paragraph 0006).
Fujita/Lee do not explicitly disclose wherein a surface of the first plate-shaped member and both edge portions of the second plate-shaped member along the longitudinal direction are joined by a weld metal that extends further outward in the lateral direction than the edge portions of the second plate- shaped member.
However, in the same field of endeavor of manufacturing pressed door frames for vehicles, Duley teaches wherein a surface of the first plate-shaped member (part 20c, fig. 7) and both edge portions (edges of part 10c, fig. 7) of the second plate-shaped member (part 10c, fig. 7) along the longitudinal direction are joined by a weld metal (lap weld 40c, fig. 7) that extends further outward in the lateral direction (construed as the left-right direction in fig. 7) than the edge portions of the second plate- shaped member (as shown in fig. 7; “the constituent part 10c may be welded to the constituent part 12c by following the edge of the constituent part and providing a lap weld 40c along the periphery of the constituent part 10c,” column 4, lines 20-23; construed such that all four edges of the part 10c are welded).
Duley, fig. 7

    PNG
    media_image6.png
    189
    228
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujita, to include a lap weld 40c, in view of the teachings of Duley, by providing a lap weld 40c, as taught by Duley, along the periphery of the portions 22 in addition to using a brazing material 31 to join potions 22 and the main body panel 20 together, as taught by Fujita, in order to apply a seam weld around the peripheral margin of the parts for the advantage of inhibiting moisture ingress for the intermediate layer and to retain the intermediate layer during in situ forming using a press (Duley, column 5, lines 4-9; Fujita teaches using a brazing material 31, which is construed as being an intermediate layer for the portions 22 and main panel 20).
Regarding claim 2, Fujita teaches wherein a bent portion is formed on an overlapping surface between the first plate-shaped member and the second plate-shaped member (“the steel plate 30 and the thickening steel plate 32 are press-formed,” para 0058; fig. 3E).
Fujita, fig. 3

    PNG
    media_image7.png
    668
    341
    media_image7.png
    Greyscale

	Regarding claim 4, Fujita teaches wherein at least one of the first plate-shaped member and the second plate-shaped member is a steel material for hot stamping (“In hot pressing, it is important that the steel sheet is stably baked to achieve high strength,” para 0062; “the steel plate 30 which comprises the main body panel 20… the steel sheet 30 can be baked stably (for example, a tensile strength of 1180 MPa to 1800 MPa can be obtained),” para 0089; construed such that the main body panel 20 is “for hot stamping”).
	Regarding claim 5, Fujita teaches which is a structural member for an automobile (center pillar outer 10, fig. 1; “The present invention relates to a vehicle skeleton member,” para 0001).
	Regarding claim 12, Fujita teaches wherein at least one of the first plate-shaped member and the second plate-shaped member is a steel material for hot stamping (“In hot pressing, it is important that the steel sheet is stably baked to achieve high strength,” para 0062; “the steel plate 30 which comprises the main body panel 20… the steel sheet 30 can be baked stably (for example, a tensile strength of 1180 MPa to 1800 MPa can be obtained),” para 0089; construed such that the main body panel 20 is “for hot stamping”).
	Regarding claim 13, Fujita teaches which is a structural member for an automobile (center pillar outer 10, fig. 1; “The present invention relates to a vehicle skeleton member,” para 0001).
	Regarding claim 17, Fujita teaches the invention as described above but does not explicitly disclose wherein the weld metal extends around both edge portions of the second plate-shaped member along the lateral direction such that the weld metal extends continuously over an entire periphery of the both edge portions of the second plate-shaped member.
However, in the same field of endeavor of manufacturing pressed door frames for vehicles, Duley teaches wherein the weld metal (lap weld 40c, fig. 7) extends around both edge portions of the second plate-shaped member (edges of part 10c, fig. 7) along the lateral direction such that the weld metal extends continuously (“continuous weld,” column 6, line 49) over an entire periphery of the both edge portions of the second plate-shaped member (as shown in fig. 7; “the constituent part 10c may be welded to the constituent part 12c by following the edge of the constituent part and providing a lap weld 40c along the periphery of the constituent part 10c,” column 4, lines 20-23; construed such that all four edges of the part 10c are welded).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujita, to include a lap weld 40c, in view of the teachings of Duley, by providing a lap weld 40c, as taught by Duley, along the periphery of the portions 22, in addition to using a brazing material 31 to join potions 22 and the main body panel 20 together, as taught by Fujita, in order to apply a seam weld around the peripheral margin of the parts for the advantage of inhibiting moisture ingress for the intermediate layer and to retain the intermediate layer during in situ forming using a press (Duley, column 5, lines 4-9; Fujita teaches using a brazing material 31, which is construed as being an intermediate layer for the portions 22 and main panel 20).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fuijta et al. (JP-2011088484-A, relying on foreign version for drawings and provided English translation for written disclosure) in view of Lee et al. (KR-20080019823-A, relying on foreign version for drawings and provided English translation for written disclosure) and Duley et al. (US-6426153-B1) as applied to claims 1 and 2 above and further in view of Yasuyama et al. (US-20140147693-A1).
Regarding claim 3, Fujita teaches the invention as described above but does not explicitly disclose wherein the first plate-shaped member and the second plate-shaped member are further joined to each other in an overlapping surface between the first plate-shaped member and the second plate-shaped member.
However, in the same field of endeavor of formed members for automobile components, Yasuyama teaches wherein the first plate-shaped member (formed member 20, fig. 3a) and the second plate-shaped member (reinforcing member 35, fig. 3a) are further joined to each other (welds 40, fig. 3a) in an overlapping surface between the first plate-shaped member and the second plate-shaped member (as shown in fig. 3a).

Yasuyama, fig. 3

    PNG
    media_image8.png
    425
    466
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujita to include, further welds 40, in view of the teachings of Yasuyama, by adding staggered welds, as taught by Yasuyama, to the reinforced center pillar structure, as taught by Fujita, in order to increase the resistance to axial crushing and the resistance to bending deformation of a formed member, because a fracture can easily take place in the brazing material itself or in the interface between the brazing metal and the steel sheets, but by welding a reinforcing member to a ridge portion by a weld, the center of the ridge portion has improved energy absorbing properties when it receives an impact load (Yasuyama, paras 0020-0021 and 0098).
Regarding claim 11, Fujita teaches the invention as described above but does not explicitly disclose wherein the first plate-shaped member and the second plate-shaped member are further joined to each other in an overlapping surface between the first plate-shaped member and the second plate-shaped member.
However, in the same field of endeavor of formed members for automobile components, Yasuyama teaches wherein the first plate-shaped member (formed member 20, fig. 3a) and the second plate-shaped member (reinforcing member 35, fig. 3a) are further joined to each other (welds 40, fig. 3a) in an overlapping surface between the first plate-shaped member and the second plate-shaped member (as shown in fig. 3a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujita to include, further welds 40, in view of the teachings of Yasuyama, by adding staggered welds, as taught by Yasuyama, to the reinforced center pillar structure, as taught by Fujita, in order to increase the resistance to axial crushing and the resistance to bending deformation of a formed member, because a fracture can easily take place in the brazing material itself or in the interface between the brazing metal and the steel sheets, but by welding a reinforcing member to a ridge portion by a weld, the center of the ridge portion has improved energy absorbing properties when it receives an impact load (Yasuyama, paras 0020-0021 and 0098).
Response to Argument
Applicant's arguments filed 26 September 2022 have been considered but are moot because the arguments do not apply to the new rejections of Fujita combined with Lee and Duley.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        18 November 2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761